Per Curiam:

This is an appeal from an order denying postconviction relief to defendant who, on May 9, 1972, in Greenwood County entered pleas of guilty to indictments charging him with murder, rape and burglary and was sentenced to life imprisonment and a term of forty years to be served consecutively. The ground of the petition was that the pleas were not voluntary but were coerced -by the- solicitor and appointed counsel for the defense and by physical abuse of the defendant by police officers.
After hearing testimony and considering the transcript of the carefully conducted guilty plea proceedings, the court found “that the record of the proceedings at the time the Applicant entered his plea of guilty meets the requirements of Boykin v. Alabama, 395 U. S. 238, 89 S. Ct. 1709, 23 L. Ed. (2d) 274. The Applicant was advised of each and every constitutional right which he was waiving by the entry of a plea of guilty and he stated that he desired to waive those rights and enter a plea of guilty because he was, in fact, guilty. The record and the testimony at the hearing affirmatively reflects that defense counsel, Mr. Beasley, ably and competently represented the Applicant during the course of these proceedings. This Court concludes, based upon the *7testimony at the hearing and the records before it, that there is absolutely no support for any of the allegations raised by the Applicant and finds further that the pleas of guilty of Mr. Murray were voluntarily and intelligently entered.” These findings are fully supported by the record and are binding upon us. The appeal is wholly without merit.
Affirmed.